DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 321.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 312.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7(a)(1) as being anticipated by Terada (US 2017/0350264 A1).
Regarding claim 1, Terada teaches a turbine stator (Figs. 1-3) (para. 0025-0028)  comprising:
a partition plate including an inner ring (35) that extends along a circumferential direction around an axis (O) (Figs. 2-3, paras. 0044-0045),
 an outer ring (21) that is disposed on an outer side with respect to the inner ring (35) in a radial direction with respect to the axis, and extends in the circumferential direction (Figs. 2-3, paras. 0044-0045), 
a plurality of nozzles (31) that are disposed between the inner ring and the outer ring in the circumferential direction (Figs. 2-3, para. 0045-0046), and are configured to guide a fluid from an upstream side towards a downstream side in an axial direction from which the axis extends (Figs. 2-3, para. 0045-0046), and 
an annular protrusion (22) protrudes from the outer ring to the downstream side in the axial direction (Fig. 2, para. 0040), and extends along the outer ring in the circumferential direction (Fig. 2);
and a casing (10) surrounding the partition plate from the outer side in the radial direction (Fig. 2; para. 0032), and having a contact support surface that is in contact with the annular protruding portion from the downstream side in the axial direction (Fig. 2 and Terada, annotated FIG. 2 below).

    PNG
    media_image1.png
    560
    708
    media_image1.png
    Greyscale


Regarding claim 2, Terada teaches all the claimed limitations as stated above in claim 1. Terada further teaches the annular protruding portion protrudes to the outer side in the radial direction from an outer circumferential surface of the outer ring facing the outer side in the radial direction (Fig. 2: the annular protruding portion has both an axial and a radial components).
Regarding claim 3, Terada teaches all the claimed limitations as stated above in claim 2. Terada further teaches the annular protruding portion has a tapered surface (Terada, annotated FIG. 2 above) formed at a corner that is formed by a protruding portion outer circumferential surface facing the outer side in the radial direction and a 
Regarding claim 5, Terada teaches all the claimed limitations as stated above in claim 1. Terada further teaches further teaches a fin (25) is disposed on a surface of the annular protruding portion which faces an inner side in the radial direction (Fig. 2, para. 0043).
Regarding claim 6, Terada teaches all the claimed limitations as stated above in claim 1. Terada further teaches further teaches a steam turbine comprising the turbine rotor and a rotor (2) that is configured to rotate around the axis in the turbine stator (Fig. 2, para. 0027).
Regarding claim 7, Terada teaches a partition plate comprising:
an inner ring (35) that extends along a circumferential direction around an axis (O) (Figs. 2-3, paras. 0044-0045),
 an outer ring (21) that is disposed on an outer side with respect to the inner ring (35) in a radial direction with respect to the axis, and extends in the circumferential direction (Figs. 2-3, paras. 0044-0045), 
a plurality of nozzles (31) that are disposed between the inner ring and the outer ring in the circumferential direction (Figs. 2-3, para. 0045-0046), and are configured to guide a fluid from an upstream side towards a downstream side in an axial direction from which the axis extends (Figs. 2-3, para. 0045-0046), and 
an annular protrusion (22) protrudes from the outer ring to the downstream side in the axial direction (Fig. 2, para. 0040), and extends along the outer ring in the circumferential direction (Fig. 2);
.
Claim(s) 1-3, 6-7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US 2017/0096904 A1) hereinafter Joshi.
Regarding claim 1, Joshi teaches a turbine stator (Figs. 1-7) (para. 0016)  comprising:
a partition plate including an inner ring (Joshi, annotated FIG. 2 below) that extends along a circumferential direction around an axis (141) (Fig. 2, paras. 0017),
 an outer ring (Joshi, annotated FIG. 2 below) that is disposed on an outer side with respect to the inner ring in a radial direction with respect to the axis, and extends in the circumferential direction (Fig. 2), 
a plurality of nozzles (153) that are disposed between the inner ring and the outer ring in the circumferential direction (Figs. 2, para. 0022), and are configured to guide a fluid from an upstream side towards a downstream side in an axial direction from which the axis extends (Fig. 2, para. 0022), and 
an annular protrusion (Joshi, annotated FIG. 2 below) protrudes from the outer ring to the downstream side in the axial direction (Joshi, annotated FIG. 2 below), and extends along the outer ring in the circumferential direction (Fig. 2);
and a casing (150) surrounding the partition plate from the outer side in the radial direction (Fig. 2; para. 0022), and having a contact support surface that is in contact 

    PNG
    media_image2.png
    610
    566
    media_image2.png
    Greyscale


Regarding claim 2, Joshi teaches all the claimed limitations as stated above in claim 1. Joshi further teaches the annular protruding portion protrudes to the outer side in the radial direction from an outer circumferential surface of the outer ring facing the 
Regarding claim 3, Joshi teaches all the claimed limitations as stated above in claim 2. Joshi further teaches the annular protruding portion has a tapered surface (Joshi, annotated FIG. 4 above) formed at a corner that is formed by a protruding portion outer circumferential surface facing the outer side in the radial direction and a protruding upstream surface facing the upstream side in the axial direction (Joshi, annotated FIG. 4 above).

    PNG
    media_image3.png
    430
    830
    media_image3.png
    Greyscale


Regarding claim 6
Regarding claim 7, Joshi, teaches a partition plate comprising: a partition plate including an inner ring (Joshi, annotated FIG. 2 below) that extends along a circumferential direction around an axis (141) (Fig. 2, paras. 0017),
 an outer ring (Joshi, annotated FIG. 2 below) that is disposed on an outer side with respect to the inner ring in a radial direction with respect to the axis, and extends in the circumferential direction (Fig. 2), 
a plurality of nozzles (153) that are disposed between the inner ring and the outer ring in the circumferential direction (Figs. 2, para. 0022), and are configured to guide a fluid from an upstream side towards a downstream side in an axial direction from which the axis extends (Fig. 2, para. 0022), and 
an annular protrusion (Joshi, annotated FIG. 2 below) protrudes from the outer ring to the downstream side in the axial direction (Joshi, annotated FIG. 2 below), and extends along the outer ring in the circumferential direction (Fig. 2);
wherein the annular protruding portion protrudes to the outer side in the radial direction from an outer circumferential surface of the outer ring facing the outer side in the radial direction (Fig. 2 and Joshi annotated FIG. 2 show: the annular protruding portion extending both radial and axially. Figures 5-7 also show the annular protruding portion extending both axially and radially).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Brummitt-Brown et al. (US 2013/0287563 A1) hereinafter Brummitt.
Joshi teaches all the claimed limitations as stated above in claim 1. Joshi further teaches the partition plate includes an upper half partition plate (151) having a semi-annular shape (Fig. 3, para. 0021) and upper half partition plate dividing surfaces (both end surfaces of half plate 151 in contact with end surfaces of lower half plate 168), which are horizontal surfaces facing a lower side in a vertical direction, at both ends in the circumferential direction (Fig. 3),
a lower half partition plate (168) having a semi-annular shape (Fig. 3, para. 0023), and lower half partition plate dividing surfaces (both end surfaces of half plate 168 in contact with end surfaces of top half plate 151), which are configured to contact with the upper half partition plate dividing surfaces, at both ends in the circumferential direction (Fig. 3).
Joshi fails to teach a fixing unit fixing the upper half partition plate and the lower half partition plate to be immovable at a position closer to the nozzle than at least one of the outer circumferential surface of the outer ring and the outer circumferential surface of the annular protruding portion in the radial direction.
However, Brummitt teaches a turbine stator comprising a partition plate including an inner ring (162), an outer ring (163) and a plurality of nozzles disposed between the inner and outer rings. Brummitt further teaches the partition plate comprising
an upper half partition plate (141) having a semi-annular shape (Fig. 4, para. 0034) and upper half partition plate dividing surfaces, which are horizontal surfaces 
a lower half partition plate (142) having a semi-annular shape (Fig. 4, para. 0034), and lower half partition plate dividing surfaces, which are configured to contact with the upper half partition plate dividing surfaces, at both ends in the circumferential direction (Fig. 4) and a fixing unit (181,184,185) fixing the upper half partition plate and the lower half partition plate to be immovable at a position closer to the nozzle than at least one of the outer circumferential surface of the outer ring and the outer circumferential surface of the annular protruding portion in the radial direction (Fig. 4, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect the upper half partition plate and the lower half partition plate of Joshi by using the fixing unit as taught by Brummitt in order to avoid displacement of the upper half and lower half partition plates with respect to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2,197,521; US 8,105,023 B2; US 20170284209 A1; US 7,287,956 B2; US 2013/0223998 A1 each substantially teaches a turbine stator comprising a partition plate including an inner ring, an outer ring, a plurality of nozzles and a protruding portion which protrudes from the outer ring.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745